Citation Nr: 1828425	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  11-22 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia, for substitution or accrued benefits purposes.

2.  Entitlement to service connection for a low back disability, for substitution or accrued benefits purposes. 

3.  Entitlement to service connection for tinnitus, for substitution or accrued benefits purposes.

4.  Entitlement to service connection for hearing loss, for substitution or accrued benefits purposes.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, for substitution or accrued benefits purposes.

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, for substitution or accrued benefits purposes.

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, for substitution or accrued benefits purposes.

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, for substitution or accrued benefits purposes.

9.  Entitlement to service connection for left thigh scar, for substitution or accrued benefits purposes.

10.  Entitlement to service connection for loss of teeth of the upper and lower, for substitution or accrued benefits purposes.

11.  Entitlement to service connection for posttraumatic stress disorder (PTSD), for substitution or accrued benefits purposes. 

12.  Entitlement to service connection for a skin disorder, to include actinic keratosis and prurigo nodules, for substitution or accrued benefits purposes.

13.  Entitlement to service connection for post TIA, due to right carotid artery occlusion, for substitution or accrued benefits purposes. 

14. Entitlement to service connection for a right knee disability, for substitution or accrued benefits purposes.

15.  Entitlement to service connection for a left knee disability, for substitution or accrued benefits purposes.

16.  Entitlement to service connection for hypertension, for substitution or accrued benefits purposes, and to include as secondary to the service-connected diabetes mellitus. 

17.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, for substitution or accrued benefits purposes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965 with periods of service with the Army National Guard and United States Air Force.  He died in April 2009 and is survived by his wife, who is the Appellant.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal was remanded in April 2016 to obtain outstanding records and to obtain a medical opinion regarding the Veteran's left thigh scar.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

The issues of entitlement to service connection for a skin disorder, to include actinic keratosis and prurigo nodules, for substitution or accrued benefits purposes; entitlement to service connection for post TIA, due to right carotid artery occlusion, for substitution or accrued benefits purposes; and, entitlement to service connection for hypertension, for substitution or accrued benefits purposes, and to include as secondary to the service-connected diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hyperlipidemia is not a disability for VA purposes.

2.  The Veteran did not have a current diagnosis for a low back disability during the appeal period. 

3.  The Veteran did not have a current diagnosis for tinnitus during the appeal period.

4.  The Veteran did not have a current diagnosis for bilateral hearing loss during the appeal period.

5.  The Veteran did not have a current diagnosis for peripheral neuropathy of the left upper extremity during the appeal period.

6.  The Veteran did not have a current diagnosis for peripheral neuropathy of the right upper extremity during the appeal period.

7.  The Veteran did not have a current diagnosis for peripheral neuropathy of the left lower extremity during the appeal period.

8.  The Veteran did not have a current diagnosis for peripheral neuropathy of the right lower extremity during the appeal period.

9.  The Veteran's pre-existing left thigh scar was not aggravated by his active service.

10.  The Veteran did not have a current dental disability for VA compensation purposes during the appeal period.

11.  The Veteran did not have a current diagnosis of an acquired psychiatric disorder, to include PTSD, during the appeal period.

12.  The Veteran's right knee disability was not manifested during his active service, was not shown to be causally or etiologically related to his active service, and was not shown to have manifested within one year from the date of his separation from active service.

13.  The Veteran's left knee disability was not manifested during his active service, was not shown to be causally or etiologically related to his active service, and was not shown to have manifested within one year from the date of his separation from active service.

14.  The Veteran's diabetes mellitus had no complications and was controlled by a restricted diet and medication.

CONCLUSIONS OF LAW

1.  Service connection for hyperlipidemia, for substitution or accrued benefits purposes, is denied.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  Service connection for a low back disability, for substitution or accrued benefits purposes, is denied.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

3.  Service connection for tinnitus, for substitution or accrued benefits purposes, is denied.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

4.  Service connection for bilateral hearing loss, for substitution or accrued benefits purposes, is denied.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

5.  Service connection for peripheral neuropathy the left upper extremity, for substitution or accrued benefits purposes, is denied.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

6.  Service connection for peripheral neuropathy the right upper extremity, for substitution or accrued benefits purposes, is denied.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

7.  Service connection for peripheral neuropathy the right lower extremity, for substitution or accrued benefits purposes, is denied.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

8.  Service connection for peripheral neuropathy the left lower extremity, for substitution or accrued benefits purposes, is denied.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

9.  Service connection for left thigh scar, for substitution or accrued benefits purposes, is denied.  38 U.S.C. §§ 1101, 1110, 1131, 1153 (2012); 38 C.F.R. 
§§ 3.303, 3.306 (2017).

10.  Service connection for loss of teeth of the upper and lower, for substitution or accrued benefits purposes, is denied. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, 17.161 (2017).

11.  Service connection for PTSD, for substitution or accrued benefits purposes, is denied.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2017).

12.  Service connection for a right knee disability, for substitution or accrued benefits purposes, is denied.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

13.  Service connection for a left knee disability, for substitution or accrued benefits purposes, is denied.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

14.  The criteria for a disability rating in excess of 20 percent for the service-connected diabetes mellitus, for substitution or accrued benefits purposes, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.119, Diagnostic Code 7913 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Appellant nor her representative have raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the case is ready to be decided on its merits.

I.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease) will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

A.  Hyperlipidemia

The Appellant is seeking VA disability compensation for the Veteran's hyperlipidemia.  A review of the Veteran's post-service treatment records shows he was diagnosed with hyperlipidemia.

Hyperlipidemia is also referred to as high cholesterol.  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc." Dorland's Illustrated Medical Dictionary 891 (32nd ed. 2012).  In this regard, the Board notes its reliance on a medical dictionary to define a term is not in error.  See O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014) (referencing Dorland's for nature of and symptoms associated with a condition); Prokarym v. McDonald, 27 Vet. App. 307, 310 (2015) (defining DC term "severe" using the New Oxford American Dictionary and online Merriam-Webster Dictionary); Terry v. Principi, 340 F.3d 1378, 1383 (Fed. Cir. 2003) (concluding statute was not ambiguous using definitions from Dorland's).

VA's position is that hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  

Service connection can only be granted for a disability due to disease or injury, or caused or aggravated by a service connected-disease or injury.  See 38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.310(a), (b) (2017).  In this case, although treatment records reflect hyperlipidemia, given the above definitions and position of VA with regard to the nature of hyperlipidemia and elevated cholesterol, the Board finds that the condition for which the Appellant is claiming service connection is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for hyperlipidemia is denied.

B.  Low Back Disability

The Veteran's February 2009 claim indicates that his low back pain began in 1965. 

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record is against a finding that the Veteran had a low back disability during the appeal period.  The Veteran's post-service treatment records are silent regarding any treatment for a low back disability.

The only evidence that the Veteran had a current low back disability is his VA Form 21-526, where he asserted that he had low back pain.  The record lacks any lay statements with sufficient detail that would provide a basis for the VA to obtain a medical opinion.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection a low back disability, and the benefit-of-the-doubt doctrine is not for application.

C.  Bilateral Hearing Loss and Tinnitus

The Veteran's February 2009 claim indicates that his bilateral hearing loss and tinnitus began in 1965.  

The Veteran's post-service treatment records are silent for complaints of hearing loss or tinnitus.  

The only evidence that the Veteran has bilateral hearing loss and tinnitus is his VA Form 21-526, where he asserted that he currently had bilateral hearing loss and tinnitus.  The record lacks any lay statements with sufficient detail that would provide a basis for the VA to obtain a medical opinion. 

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for bilateral hearing loss and tinnitus, and the benefit-of-the-doubt doctrine is not for application.

D.  Peripheral Neuropathy

The Veteran's February 2009 claim indicates that his peripheral neuropathy of the bilateral lower extremities and peripheral neuropathy of the bilateral upper extremities began in 1965. 

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record is against a finding that the Veteran had peripheral neuropathy during the appeal period.  The Veteran's post-service treatment records are silent regarding any treatment for peripheral neuropathy.

The only evidence that the Veteran had peripheral neuropathy is his VA Form 21-526 where he asserted that he had peripheral neuropathy.  The record lacks any lay statements with sufficient detail that would provide a basis for the VA to obtain a medical opinion.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection peripheral neuropathy of the bilateral upper and lower extremities, and the benefit-of-the-doubt doctrine is not for application.

E.  Scar

The Veteran's May 1962 enlistment examination noted a scar on his left thigh.  His post-service treatment records are silent for any treatment or reference to his left thigh scar.  

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b). 

The presumption of aggravation applies only when the veteran shows the pre-service disability increased in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); see also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The presumption of aggravation only requires evidence of an actual worsening of a preexisting condition during service; it does not require direct evidence of nexus, that is, that the worsening was actually caused by service.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010).  Therefore, a veteran must initially establish only that a preexisting condition worsened during service, and at that point the veteran has the benefit of the presumption of aggravation.  Moreover, the presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation per the Schedule for Rating Disabilities.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).
If a permanent increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a), (b). 
Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

In October 2017, VA obtained an addendum medical opinion to determine whether the Veteran's left thigh scar was aggravated by his active service.  The VA examiner provided a negative opinion.  She explained that there was no evidence of any complaints, progression, or treatment for the Veteran's scar while he was on active service or within one year of his separation from active service. 

The record does not contain any lay statements regarding how the Veteran's scar was aggravated by active service.  The only evidence in support of the claim is the Veteran's February 2009 claim that lists a left thigh scar.

There is no evidence that the Veteran's left thigh scar worsened during his active service. 

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a left thigh scar, and the benefit-of-the-doubt doctrine is not for application.

F.  Teeth 

The Veteran's February 2009 claim indicates that he lost upper and lower front teeth in 1971.  

The Veteran was treated for gum pain and a gingival condition in November 1963. The Veteran's service treatment records reflect treat for a sore mandible with no trauma in October 1964.  The April 1965 Report of Medical History contains a note that the Veteran had teeth and gum pain in 1963 that had resolved.  Lastly, his third lower right molar was removed in December 1981.

The Veteran's post-service treatment records are silent for treatment for a dental condition or a jaw condition.

Service connection for compensation purposes can be established only for the specific types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as due to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Note to Diagnostic Code 9913.

Based on the evidence of record, service connection is not warranted under 38 C.F.R. § 4.150, as there is no indication that the Veteran's claimed disorder involved symptoms consistent with loss of substance of the body of the mandible or bone loss in the maxilla or mandible region. 

The record does not contain any lay statements indicating that the Veteran had loss of substance of the body of the mandible or bone loss in the maxilla or mandible region. 

Service connection for purposes of outpatient dental treatment may be granted for a dental condition of any tooth and/or and periodontal tissue shown by the evidence to have been incurred in or aggravated by service, so long as the veteran falls under one of a number of specific classifications.  Service connection for treatment is not applicable in the instant case, as the Veteran has passed away.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for loss of upper and lower teeth, and the benefit-of-the-doubt doctrine is not for application.

G.  PTSD

The Veteran's February 2009 claim indicates that his PTSD began in 1965.  

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record is against a finding that the Veteran had PTSD or any other acquired psychiatric disorder.  The Veteran's post-service treatment records are silent regarding any treatment for PTSD or any other acquired psychiatric disorder.

Entitlement to service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  Here, there is no diagnosis of PTSD, or any other acquired psychiatric disorder, besides from the already service-connected major depressive disorder.   

The only evidence that the Veteran had PTSD is his VA Form 21-526 where he asserted that he had PTSD.  The record lacks any lay statements with sufficient detail that would provide a basis for the VA to obtain a medical opinion.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection PTSD, and the benefit-of-the-doubt doctrine is not for application.

H.  Knees

The Veteran's February 2009 claim indicates that his knee disabilities began in 1965.

February 2005 private treatment records reflect diagnoses of a torn medial meniscus of the right knee and osteoarthritis of the left knee.

The Veteran's April 1965 separation examination indicates his lower extremities were normal upon examination.  He denied having a trick or locked knee in the corresponding report of medical history.  His service treatment records are silent for injuries, treatment, or complaints related to the knees. 

The only evidence that the Veteran's bilateral knee disabilities are related to active service is his VA Form 21-526.  The record lacks any lay statements with sufficient detail that suggest an in-service disease or injury that would provide a basis for the VA to obtain a medical opinion.  Additionally, there is nothing in the record to suggest that the Veteran received treatment for arthritis of the knees within one year of his active service.  Therefore, service connection may not be granted on a presumptive basis.

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for a right knee and left knee disabilities, and the benefit-of-the-doubt doctrine is not for application.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).
In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another DC.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In a November 2017 rating decision, the AOJ granted service connection for diabetes mellitus and assigned a 20 percent evaluation pursuant to Diagnostic Code 7913.  The Appellant has appealed the 20 percent evaluation for the Veteran's diabetes mellitus.  38 C.F.R. § 4.119.

Diagnostic Code 7913 provides ratings for diabetes mellitus.  Diabetes mellitus requiring insulin and a restricted diet, or; oral hypoglycemic agent and a restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, a restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemia reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemia reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

As defined in Diagnostic Code 7913, "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Id.  The requirement of regulation of activities due to diabetes must be based on the clinical findings of a medical professional.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007). 

Because the rating criteria under Diagnostic Code 7913 are cumulative and successive, diabetes that does not meet the criteria at any one level of disability is precluded from the assignment of an increased evaluation at any higher level, since "each higher disability rating include[s] the criteria of each lower disability rating."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (citing Camacho, 21 Vet. App. at 366-67).  In other words, each rating for diabetes requires that all the criteria for any lower available ratings also be met.  It thus follows that section 4.7 of the regulations, which directs that the higher of two potentially applicable disability evaluations will be assigned when the disability more nearly approximates the higher rating, does not apply to Diagnostic Code 7913, given the successive and cumulative criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that section 4.7 cannot be used to circumvent the requirements for satisfying the criteria for a given rating under Diagnostic Code 7913 in light of its cumulative nature, and observing in this regard that "use of the conjunctive 'and'" in the criteria for a 40 percent rating indicates that "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" notwithstanding section 4.7). 

February 2009 private treatment records show that the Veteran's diabetes mellitus was treated with a restricted diet and medication.  There is nothing to suggest that his diabetes mellitus required regulation of activities or caused other complications.

There are no lay statements of record that indicate the Veteran's diabetes mellitus required restriction of his activities or caused other complications.

The probative evidence of record is against a rating in excess of 20 percent for the Veteran's diabetes mellitus.  There is no probative evidence of record that the Veteran's diabetes mellitus required regulation of activities to warrant a higher disability rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.


ORDER

Service connection for hyperlipidemia, for substitution or accrued benefits purposes, is denied.

Service connection for a low back disability, for substitution or accrued benefits purposes, is denied. 

Service connection for tinnitus, for substitution or accrued benefits purposes, is denied.

Service connection for hearing loss, for substitution or accrued benefits purposes, is denied.

Service connection for peripheral neuropathy of the left upper extremity, for substitution or accrued benefits purposes, is denied.

Service connection for peripheral neuropathy of the right upper extremity, for substitution or accrued benefits purposes, is denied.

Service connection for peripheral neuropathy of the left lower extremity, for substitution or accrued benefits purposes, is denied.

Service connection for peripheral neuropathy of the right lower extremity, for substitution or accrued benefits purposes, is denied.

Service connection for left thigh scar, for substitution or accrued benefits purposes, is denied.

Service connection for loss of teeth of the upper and lower, for substitution or accrued benefits purposes, is denied.

Service connection for PTSD, for substitution or accrued benefits purposes, is denied.

Service connection for a right knee disability, for substitution or accrued benefits purposes, is denied.

Service connection for a left knee disability, for substitution or accrued benefits purposes, is denied.

An evaluation in excess of 20 percent for diabetes mellitus, for substitution or accrued benefits purposes, is denied. 




	(CONTINUED ON NEXT PAGE)

REMAND

With regard to the claims of entitlement to service connection for a skin disorder, to include actinic keratosis and prurigo nodules, for substitution or accrued benefits purposes, and entitlement to service connection for post TIA, due to right carotid artery occlusion, for substitution or accrued benefits purposes, the Veteran had current diagnoses for these conditions and is presumed to have been exposed to herbicide agents during his active service.  A remand is necessary to obtain an addendum medical opinion to address whether it was at least as likely as not that these conditions were caused by the Veteran's in-service exposure to herbicide agents. 

In his February 2009 claim, the Veteran indicated that his hypertension was secondary to his diabetes mellitus.  The Veteran had a current diagnosis of hypertension and service connection for diabetes mellitus is in effect.  A remand is necessary to obtain an addendum medical opinion to address whether the Veteran's hypertension was caused or aggravated by his diabetes mellitus.  38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following actions:

1. Obtain a medical opinion to determine the etiology of the Veteran's post TIA, due to right carotid artery occlusion.  The claims file and a copy of this remand must be made available to and contemporaneously reviewed by the examiner.  

The examiner is asked to address:

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's post TIA, due to right carotid artery occlusion, was caused by service, or is otherwise related to service, to include the Veteran's presumed in-service herbicide agents exposure?

A complete rationale must be provided for any opinion offered.

2. Obtain a medical opinion to determine the etiology of the Veteran's skin disorder, to include actinic keratosis and prurigo nodules.  The claims file and a copy of this remand must be made available to and contemporaneously reviewed by the examiner.  

The examiner is asked to address:

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's skin disorder, to include actinic keratosis and prurigo nodules, was caused by service, or is otherwise related to service, to include the Veteran's presumed in-service herbicide agents exposure?

A complete rationale must be provided for any opinion offered.

3. Obtain a medical opinion to determine the etiology of the Veteran's hypertension.  The claims file and a copy of this remand must be made available to and contemporaneously reviewed by the examiner.  
The examiner is asked to address:

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by the service-connected diabetes mellitus?

Aggravation is defined as a worsening beyond the natural progression of the disability

A complete rationale must be provided for any opinion offered.

4. Finally, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Appellant and her representative, and provide an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


